Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 6/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13, 14 and 20 is/are objected to because of the following informalities:
Claim 13 should recite “;” instead of “:” in line 3.
Claim 14 is objected to for being dependent of the base claim.
Claim 20 (page, line 2) is suggested to be amended as “receive a second dispatch acknowledgement from a second responder computing device associated with a second responder, the second dispatch acknowledgement indicating that the second responder computing device is en route to the geographic area” for a better claim flow.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “cause the computing system to receive the dispatch acknowledgement from the responder computing device before the geographic area associated with the location is determined”. Claim 12 depends from claim 1 where claim 1 recites “determine a geographic area associated with the location; receive a dispatch acknowledgement from a responder computing device associated with a responder, the dispatch acknowledgement indicating that the responder computing device is at the geographic area or that the responder computing device is en route to the geographic area”. Claim 1 suggests that receive the dispatch acknowledgement from the responder computing device after the geographic area associated with the location is determined while claim 12 recites receive the dispatch acknowledgement from the responder computing device before the geographic area associated with the location is determined. The combination of claims 12 and 1 renders the claims indefinite because it is unclear how the steps can include both before and after orders. In addition, it is not clear how the dispatch acknowledgement can indicate that the responder computing device is at the geographic area or that the responder computing device is en route to the geographic area if the geographic area were not known for the dispatch acknowledgement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 12, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusens (US 2016/0366327) in view of Cordero (US 2011/0281547).
Regarding claim 1, Kusens teaches A computing system (Figs. 4, 5) for activating recording, the computing system comprising:
a processor; and
a computer-readable medium having instructions embodied thereon, wherein the instructions, in response to execution by the processor (Figs. 4, 5; paras. 0008, 0038-0042; a processor/computer of the law enforcement instrument monitoring system), cause the computing system to:
receive a dispatch acknowledgement from a responder computing device associated with a responder, the dispatch acknowledgement indicating that the responder computing device is at the geographic area or that the responder computing device is en route to the geographic area (Figs. 4, 5; paras. 0008, 0038-0042; wirelessly receiving a dispatch acknowledgement signal from a responder computing device [vehicle], where the dispatch acknowledgement signal is sent from the responder vehicle when a siren of the vehicle is turned on to indicate that the responder/vehicle is en route to or is at a geographic area that the responder is requested to arrive); and

receive video from the responder camera, wherein the responder camera is separate from the responder computing device and the responder camera is configured to send the video in response to receiving the camera activation signal (Figs. 4, 5; paras. 0008, 0038-0042; receiving video sent from the body camera separate from the responder vehicle in respond to receiving the camera activation signal),
but fails to teach
receive an indication of a location;
determine a geographic area associated with the location.
However, in the same field of endeavor Cordero teaches
receive an indication of a location (paras. 0052-0061; receiving coordinates of a surveillance camera that determines that an incident warrants an automated dispatch protocol response);
determine a geographic area associated with the location (paras. 0052-0061; determining/converting the coordinates to street information or GPS that corresponds to the location of the incident and automatically locating the closest available emergency responders to the location of the incident and/or the emergency responders that can reach the location of the incident fastest; as presented above, Kusens teaches the responders can then turn on the siren to acknowledge and indicate that the responders en route to the location by sending the dispatch acknowledgement signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Cordero in Kusens to have receive an indication of a location; determine a geographic area associated with the location for 

Regarding claim 11, the combination of Kusens and Cordero teaches everything as claimed in claim 1. In addition, Kusens teaches wherein the responder computing device includes a first responder computing device, the responder camera includes a first responder computing device and the instructions, when executed by the processor, further cause the computing system to:
receive a second dispatch acknowledgement from a second responder computing device associated with a second responder, the dispatch acknowledgement indicating that the second responder computing device is en route to the geographic area (Figs. 4, 5; paras. 0008, 0038-0042; wirelessly receiving a second dispatch acknowledgement signal from a second responder computing device [vehicle], where the second dispatch acknowledgement signal is sent from the second responder vehicle when a siren of the second vehicle is turned on to indicate that the second responder/vehicle is en route to or is at the geographic area that the responder is requested to arrive);
in response to receiving the second dispatch acknowledgement from the second responder computing device, automatically send a camera activation signal to a second responder camera associated with the second responder (Figs. 4, 5; paras. 0008, 0038-0042; in response to receiving the second dispatch acknowledgement signal, automatically sending a camera activation signal to a second body camera associated with the second responder by the law enforcement instrument monitoring system); and
receive second video from the second responder camera, wherein at least a portion of the second video is received prior to the second responder camera arriving at the geographic area (Figs. 4, 5; paras. 0008, 0038-0042; receiving second video sent/streamed from the second body camera 

Regarding claim 12, the combination of Kusens and Cordero teaches everything as claimed in claim 11. In addition, Kusens teaches wherein the instructions, when executed by the processor, further cause the computing system to receive the dispatch acknowledgement from the responder computing device before the geographic area associated with the location is determined (Figs. 4, 5; paras. 0008, 0038-0042; wirelessly receiving a second dispatch acknowledgement signal from a second responder computing device [vehicle]).

Regarding claim 15, Kusens teaches A method performed by a computing system for activating recording (Figs. 4, 5; paras. 0008, 0038-0042; a processor/computer of the law enforcement instrument monitoring system), the method comprising:
receiving a dispatch acknowledgement from a responder computing device associated with a responder, the dispatch acknowledgement indicating that the responder computing device is at the geographic area or that the responder computing device is en route to the geographic area (Figs. 4, 5; paras. 0008, 0038-0042; wirelessly receiving a dispatch acknowledgement signal from a responder computing device [vehicle], where the dispatch acknowledgement signal is sent from the responder vehicle when a siren of the vehicle is turned on to indicate that the responder/vehicle is en route to or is at a geographic area that the responder is requested to arrive); and
in response to receiving the dispatch acknowledgement from the responder computing device, automatically sending a camera activation signal to a responder camera associated with the responder (Figs. 4, 5; paras. 0008, 0038-0042; in response to receiving the dispatch acknowledgement signal, 
receiving video from the responder camera, wherein the responder camera is an on-body camera separate from the responder computing device and the video is received as a streaming video after sending the camera activation signal to the responder camera (Figs. 4, 5; paras. 0008, 0038-0042; receiving video sent/streamed from the body camera separate from the responder vehicle in respond to receiving the camera activation signal).
but fails to teach
receive an indication of a location;
determine a geographic area associated with the location.
However, in the same field of endeavor Cordero teaches
receive an indication of a location (paras. 0052-0061; receiving coordinates of a surveillance camera that determines that an incident warrants an automated dispatch protocol response);
determine a geographic area associated with the location (paras. 0052-0061; determining/converting the coordinates to street information or GPS that corresponds to the location of the incident and automatically locating the closest available emergency responders to the location of the incident and/or the emergency responders that can reach the location of the incident fastest; as presented above, Kusens teaches the responders can then turn on the siren to acknowledge and indicate that the responders en route to the location by sending the dispatch acknowledgement signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Cordero in Kusens to have receive an indication of a location; determine a geographic area associated with the location for providing an automated dispatch protocol reducing dispatch times responders arriving at the incident yielding a predicted result.

Regarding claim 17, claim 17 reciting features corresponding to claim 11 is also rejected for the same reason as presented above.

Regarding claims 18 and 20, claims 18 and 20 reciting features corresponding to claims 1 and 11 are also rejected for the same reasons as presented above, respectively.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusens (US 2016/0366327) in view of Cordero (US 2011/0281547) as applied to claim 11 above, and further in view of Guzik (US 2011/0018998).
Regarding claim 13, the combination of Kusens and Cordero teaches everything as claimed in claim 11. In addition, Kusens teaches wherein the instructions, when executed by the processor, further cause the computing system to:
receive the video as streaming video: (Figs. 4, 5; paras. 0008, 0038-0042)
receive the second video as second streaming video (Figs. 4, 5; paras. 0008, 0038-0042),
but fails to teach
simultaneously display the streaming video and second streaming video.
However, in the same field of endeavor Guzik teaches
simultaneously display the streaming video and second streaming video (Figs. 12, 17; paras. 0240, 0349; multiple video feeds from different responders can be displayed simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Guzik in the combination of Kusens and Cordero to have simultaneously display the streaming video and second streaming video for 

Regarding claim 14, the combination of Kusens, Cordero and Guzik teaches everything as claimed in claim 13. In addition, Guzik teaches wherein the streaming video and second streaming video are displayed on different portions of one display device (Figs. 12, 17; paras. 0240, 0349; multiple video feeds from different responders can be displayed simultaneously on different portions on one display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Guzik in the combination of Kusens, Cordero and Guzik to have wherein the streaming video and second streaming video are displayed on different portions of one display device for allowing the multiple video feeds from different responders to be viewed on one display simultaneously allowing the observer person better analyzing the incident yielding a predicted result.



Claims 1-10, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzik (US 2011/0018998) in view of Phillips et al (US 2016/0119515).
Regarding claim 1, Guzik teaches A computing system for activating recording, the computing system comprising:
a processor; and
a computer-readable medium having instructions embodied thereon, wherein the instructions, in response to execution by the processor, cause the computing system (Figs. 15-18, 5; paras. 0341, 0325, 0163, 0124, 0360; a processor of PC 1514 with web service 120 automatically activates the camera of a responder’s mobile device 500) to:

determine a geographic area associated with the location (Fig. 18; paras. 0341, 0352-0357; determine a predetermined range of the location associated with the event to determine whether to activate cameras that are within the predetermined range of the location of the event; transmitting a dispatch request to responders to dispatch the responders to the location of the event where the dispatch request includes dispatch instructions instructing the responders to the location);
receive a dispatch acknowledgement from a responder computing device associated with a responder, the dispatch acknowledgement indicating that the responder computing device is at the geographic area or that the responder computing device is en route to the geographic area (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; receiving a current location of each responder’s mobile device to determine whether the responders’ devices are within a predetermined range of the location of the event where the current location is an acknowledgement from each device being dispatched; this is considered as a dispatch acknowledgement from each responder indicating that the responder is within the predetermined range of the location of the event or outside of the predetermined range); and
in response to receiving the dispatch acknowledgement from the responder computing device, automatically send a camera activation signal to a responder camera associated with the responder (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the dispatch acknowledgement [the current location] from the responder’s mobile device, the system automatically determining that a mobile device 500 is within the predetermined range and therefore automatically activating the camera associated with the mobile device 500 of any responders within the predetermined range of the location of the event by automatically sending an activation signal via a 
receive video from the responder camera, the responder camera is configured to send the video in response to receiving the camera activation signal (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the activation signal from the system, the camera associated with the responder’s mobile device 500 begins to capture video and streamed to the system),
but fails to teach
the responder camera is separate from the responder computing device
However, in the same field of endeavor Phillips teaches
the responder camera (12) is separate from the responder computing device (14) (Figs. 1, 30; paras. 0046, 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Phillips in Guzik to have the responder camera is separate from the responder computing device for providing an unobtrusive and lightweight body camera separated attached to a user mobile phone allowing the user to freely, easily and stably attach the body camera on the user’s body without interfering with routine activity by the user yielding a predicted result.

Regarding claim 2, the combination of Guzik and Phillips teaches everything as claimed in claim 1. In addition, Guzik teaches wherein the indication of the location is received from the responder computing device (para. 0275).

Regarding claim 3, the combination of Guzik and Phillips teaches everything as claimed in claim 1. In addition, Guzik teaches the dispatch acknowledgement includes geospatial information of the 

Regarding claim 4, the combination of Guzik and Phillips teaches everything as claimed in claim 1. In addition, Guzik teaches wherein the dispatch acknowledgement is received from the responder computing device via a wireless communication network using one or more long range wireless communication protocols (Fig. 18; paras. 0124-0126, 0303, 0258, 0275, 0339, 0341, 0349, 0352-0357; receiving the current location of each responder’s mobile device via a wireless communication network using 3G/Edge cellular protocols…).

Regarding claim 5, the combination of Guzik and Phillips teaches everything as claimed in claim 4. In addition, Guzik teaches wherein the activation signal is sent directly to the responder camera via the wireless communication network using the one or more long range wireless communication protocols (Fig. 18; paras. 0124-0126, 0303, 0258, 0275, 0339, 0341, 0349, 0352-0357; sending the camera activation signal directly via the wireless communication network to the camera associated with the mobile device of each responder).

Regarding claim 6, the combination of Guzik and Phillips teaches everything as claimed in claim 5. In addition, Guzik teaches wherein the video is received from the responder camera via the wireless communication network using the one or more long range wireless communication protocols (Fig. 18; paras. 0124-0126, 0303, 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the activation signal from the system, the camera associated with the responder’s mobile device 500 begins to capture video and streamed to the system via the wireless communication network).

Regarding claim 7, the combination of Guzik and Phillips teaches everything as claimed in claim 6. In addition, Guzik teaches wherein the video is received from the responder camera as a streaming video (Figs. 17, 8; paras. 0340, 0341, 0349, 0359, 0242; receiving a streaming video feed from each of the cameras and displaying the video feeds on the user interface of fig. 17).

Regarding claim 8, the combination of Guzik and Phillips teaches everything as claimed in claim 6. In addition, Guzik teaches wherein at least a portion of the streaming video is received from the responder camera before the responder camera finishes capturing the video (Figs. 8, 14-16; paras. 0171, 0173, 0177, 0303, 0163, 0340, 0341, 0349; a portion of video data 804/808 of streaming video from the camera of a responder’s mobile device 500 already received is before other portion of video data 804/808 being and going to be received until the responder camera finishes capturing the video).

Regarding claim 9, the combination of Guzik and Phillips teaches everything as claimed in claim 1. In addition, Guzik teaches further comprising:
the responder computing device (500) associated with the responder (Figs. 8, 5); and
the responder camera associated with the responder (Figs. 8, 5).
Moreover, Phillips teaches 
wherein the responder computing device and the responder camera are configured to communicate directly via a short range wireless communication protocol (Figs. 1, 30; paras. 0046, 0048; body camera 12 and from mobile device 14 communicate directly via Wi-Fi, Bluetooth…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Phillips in the combination of Guzik and Phillips to have wherein the responder computing device and the responder camera are configured to communicate directly via a short range wireless communication protocol for providing a 

Regarding claim 10, the combination of Guzik and Phillips teaches everything as claimed in claim 1. In addition, Guzik and Phillips teaches further comprising:
the responder computing device (500) associated with the responder (Figs. 8, 5); and
the responder camera associated with the responder, wherein the responder computing device is not in communication with the responder camera (the camera and the mobile device are both in no power state where they are not in communication with each other).

Regarding claim 15, Guzik teaches A method performed by a computing system for activating recording (Figs. 15-18, 5; paras. 0341, 0325, 0163, 0124, 0360; a processor of PC 1514 with web service 120 automatically activates the camera of a responder’s mobile device 500), the method comprising:
receiving an indication of a location (Fig. 18; paras. 0341, 0352-0357; receiving a data asset 1602 uploaded from a witness/police indicating a location of an event);
determining a geographic area associated with the location (Fig. 18; paras. 0341, 0352-0357; determine a predetermined range of the location associated with the event to determine whether to activate cameras that are within the predetermined range of the location of the event; transmitting a dispatch request to responders to dispatch the responders to the location of the event where the dispatch request includes dispatch instructions instructing the responders to the location);
receiving a dispatch acknowledgement from a responder computing device associated with a responder, the dispatch acknowledgement indicating that the responder computing device is at the geographic area or that the responder computing device is en route to the geographic area (Fig. 18; 
in response to receiving the dispatch acknowledgement from the responder computing device, automatically sending a camera activation signal to a responder camera associated with the responder (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the dispatch acknowledgement [the current location] from the responder’s mobile device, the system automatically determining that a mobile device 500 is within the predetermined range and therefore automatically activating the camera associated with the mobile device 500 of any responders within the predetermined range of the location of the event by automatically sending an activation signal via a wireless connection to the camera associated with the mobile device 500 of each responder within the predetermined range); and
receiving video from the responder camera, the video is received as a streaming video after sending the camera activation signal to the responder camera (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the activation signal from the system, the camera associated with the responder’s mobile device 500 begins to capture video and streamed to the system),
but fails to teach
wherein the responder camera is an on-body camera separate from the responder computing device.
However, in the same field of endeavor Phillips teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Phillips in Guzik to have wherein the responder camera is an on-body camera separate from the responder computing device for providing an unobtrusive and lightweight body camera separated attached to a user mobile phone allowing the user to freely, easily and stably attach the body camera on the user’s body without interfering with routine activity by the user yielding a predicted result.

Regarding claim 16, claim 16 reciting features corresponding to claims 4 and 5 is also rejected for the same reasons above.

Regarding claim 18, Guzik teaches A non-transitory computer readable medium having instructions embodied thereon for activating recording, wherein the instructions, in response to execution by a computing system (Figs. 15-18, 5; paras. 0097-0099, 0341, 0325, 0163, 0124, 0360; a processor of PC 1514 with web service 120 automatically activates the camera of a responder’s mobile device 500), cause the computing system to:
receive an indication of a location or event (Fig. 18; paras. 0341, 0352-0357; receiving a data asset 1602 uploaded from a witness/police indicating a location of an event);
determine a geographic area associated with the location or event (Fig. 18; paras. 0341, 0352-0357; determine a predetermined range of the location associated with the event to determine whether to activate cameras that are within the predetermined range of the location of the event; transmitting a dispatch request to responders to dispatch the responders to the location of the event where the dispatch request includes dispatch instructions instructing the responders to the location);

in response to receiving the dispatch acknowledgement from the responder computing device, automatically send a camera activation signal to a responder camera associated with the responder (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the dispatch acknowledgement [the current location] from the responder’s mobile device, the system automatically determining that a mobile device 500 is within the predetermined range and therefore automatically activating the camera associated with the mobile device 500 of any responders within the predetermined range of the location of the event by automatically sending an activation signal via a wireless connection to the camera associated with the mobile device 500 of each responder within the predetermined range); and
receiving video from the responder camera, the video is received in response to sending the camera activation signal to the responder camera (Fig. 18; paras. 0258, 0275, 0339, 0341, 0349, 0352-0357; in response to receiving the activation signal from the system, the camera associated with the responder’s mobile device 500 begins to capture video and streamed to the system),
but fails to teach
the responder camera is separate from the responder computing device.

the responder camera (12) is separate from the responder computing device (14) (Figs. 1, 30; paras. 0046, 0048; body camera 12 is separate from mobile device 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Phillips in Guzik to have the responder camera is separate from the responder computing device for providing an unobtrusive and lightweight body camera separated attached to a user mobile phone allowing the user to freely, easily and stably attach the body camera on the user’s body without interfering with routine activity by the user yielding a predicted result.

Regarding claim 19, the combination of Guzik and Phillips teaches everything as claimed in claim 18. In addition, Guzik teaches wherein the instructions, in response to execution by the computing system, further cause the computing system to:
receive the dispatch acknowledgement from the responder computing device via a wireless communication network using one or more long range communication protocols (Fig. 18; paras. 0124-0126, 0303, 0258, 0275, 0339, 0341, 0349, 0352-0357; receiving the current location of each responder’s mobile device via a wireless communication network using 3G/Edge cellular protocols…);
send the activation signal directly to the responder camera via the wireless communication network using the one or more long range communication protocols (Fig. 18; paras. 0124-0126, 0303, 0258, 0275, 0339, 0341, 0349, 0352-0357; sending the camera activation signal directly via the wireless communication network to the camera associated with the mobile device of each responder); and
receive the video as streaming video via the wireless communication network using the one or more long range communication protocols (in response to receiving the activation signal from the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-10, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,321,039 in views of Guzik (US 2011/0018998) and Phillips et al (US 2016/0119515).
Instance Application
U.S. Patent No. 10,321,039
Hereinafter “Reference Patent”
1. A computing system for activating recording, the computing system comprising:

a processor; and
a computer-readable medium having instructions embodied thereon, wherein the instructions, in response to execution by the processor, cause the computing system to:


receive an indication of a location;

determine a geographic area associated with the location;





receive a dispatch acknowledgement from a responder 


in response to receiving the dispatch acknowledgement from the responder 











receive video from the responder camera, 

a processor; and
a computer-readable medium having instructions embodied thereon, wherein the instructions, in response to execution by the processor, cause the dispatch computing system to:
receive an indication of a location or an event;
determine a geographic area associated with the location or event;

in response to the dispatch request, receive a dispatch acknowledgement from a responder, the dispatch acknowledgement indicating that the responder accepts the dispatch instructions, the dispatch acknowledgement further includes information added to the dispatch acknowledgement prior to sending the dispatch acknowledgement indicating that the responder is en route to the geographic area; and
in response to receiving the dispatch acknowledgement that includes the added information indicating that the responder is en route to the geographic area from the responder, automatically send a camera activation signal to the responder camera, the activation signal sent by the dispatch computing system without manual activation by a user of the dispatch computing system;


    19. The dispatch computing system of claim 18 further comprising at least one display device;
wherein the instructions, in response to execution by the processor, further cause the dispatch computing system to:
receive the video from the responder camera, and display the received video on the at least one display device. 



Claims 2-10 are also rejected in view of the combination of claims 18 and 19 of the reference patent and the teachings of Guzik and Phillips as presented above in the art rejections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claims 15 and 18 reciting features similar to claim 1 are also rejected for the same reasons above.
Claim 16 reciting features corresponding to claims 4 and 5 is also rejected for the same reason above.
Claim 19 is also rejected in view of the combination of claims 18 and 19 of the reference patent and the teachings of Guzik and Phillips as presented above in the art rejections.

Claims 1, 11, 12, 15, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,321,039 in view of Kusens (US 2016/0366327).
Claim 1 is taught by features in claims 18 and 19 of the reference patent as presented above. The missing features can be addressed by Kusens in the art rejection above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kusens in the combination of claims 18 and 19 of the reference patent for allowing a system having the responder camera connected to the responder computing device in separation so that the responder can freely attach the camera any places on their body while enabling automatically recording yielding a predicted result.
Claims 11 and 12 are also rejected by the combination of claims 18 and 19 of the reference patent and Kusens for the reasons in view of claim 11 in the art rejection. . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Claims 15 and 18 reciting features corresponding to claim 1 are also rejected for the same reasons presented above.
Claims 17 and 20 reciting features corresponding to claim 11 are also rejected for the same reasons presented above. 

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,321,039 in view of Kusens (US 2016/0366327) as applied to claim 11 above, and further in view of Guzik (US 2011/0018998).
Claims 13 and 14 are rejected by the combination of claims 18 and 19 of the reference patent, Kusens and Guzik for the reasons in view of claims 13 and 14 in the art rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Guzik in the combination for observing multiple video feeds from different responders simultaneously allowing the observer person better analyzing the incident yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696